In an application for a reargument, the relator urges: First, that the number of petitioners required should be determined by taking into account all lands affected by or assessed for the construction of the ditch, and not merely the lands through which the ditch passes; and second, that it conclusively appears that large areas of benefited land are omitted from the assessment. He cites State ex rel. Greibrock v. Grindeland, 143 Minn. 435,174 N.W. 312, in support of his first claim.
Under the early drainage laws any person whose land was "liable to be affected by or assessed for" the construction of a proposed ditch could petition to have it constructed. The law remained in this form until amended by L. 1917, p. 692, c. 441. The law as then amended required a petition signed by 25 per cent of the owners of the lands described therein, but provided that no more than eight signers should be required in any event. It also required the petition to describe the lands over which the ditch would pass. The case cited arose under that act. The petition was signed by more than eight landowners whose lands would be affected by the ditch, but only one of them owned land over which the ditch passed. The court held the petition sufficient, and placed its decision *Page 300 
on the ground that there was no intention to change the qualifications of petitioners, but only the number; and on the further ground that the improvement contemplated was authorized by the section of the statute which provided for extending and enlarging insufficient outlets and which section as amended provided that such proceedings might be initiated by a petition signed by one or more landowners whose lands were affected by the original ditch or were liable to be affected by or assessed for the extension. (See G.S. 1913, § 5672, as amended by L. 1917, p. 692, c. 441, § 18.)
The present proceeding is under L. 1925, p. 585, c. 415, which expressly repealed the prior statute relating to county and judicial ditches, including L. 1917, p. 692, c. 441, and enacted a complete drainage code. Although it contains many provisions found in the repealed statutes, it also differs from them in numerous substantial respects. It requires a petition signed by "not less than a majority of the resident owners of the land described in the petition or by the owners of not less than 51 per cent of the area of such land." Later in the same section it requires the petition to describe the lands through which the ditch passes, but nowhere requires it to describe any other lands. Under the prior law nonresident as well as resident landowners were qualified petitioners. Under the first part of the above provision only resident landowners are qualified petitioners. Under the second part of the above provision, the petitioners are not limited to resident landowners, but they must own at least 51 per cent of the area of the land described in the petition. No similar provision is found in the prior law. The prior law authorized the construction of a ditch on a petition signed only by the representatives of any one of the boards or institutions or municipalities or corporations named therein. The present law authorizes such representatives to sign the petition, but provides that the signature of the representatives of any such body shall count only as one signature to the petition. Under the prior law any landowner whose land was liable to be assessed therefor could *Page 301 
petition to have an insufficient outlet extended or enlarged. Under the present law such a petition must be signed by "not less than twenty-five per cent of the freeholders whose property is affected by such overflow."
The statute provides that on the filing of a petition with a bond to cover expenses an engineer shall be appointed to make a preliminary examination and survey, and to report as to the practicability, necessity and advisability of constructing the ditch as outlined in the petition or with such changes and additions as he shall recommend; that a hearing shall be had upon this report and, if it be found that the construction of the ditch is necessary and feasible, the engineer shall be directed to make a detailed survey and furnish full and complete plans and specifications for the improvement together with a map of the drainage system showing the section, township and range in which the lands affected are situated; that upon the approval of the engineer's final report by the commissioner of drainage the viewers shall proceed to determine the lands which will be benefited or damaged by the construction of the ditch and the amount of such benefit or damage to each tract; that upon the filing of their report a hearing shall be had and notice thereof given, which notice shall designate the governmental sections of land over which the ditch is surveyed and the names of the owners of lands affected by the ditch as shown by the reports of the engineer and viewers; that the service of such notice in the manner prescribed shall give jurisdiction of the lands described in such reports and of the lands of any owner whose name is given in such notice; that if it be found at such hearing that lands not included in the notice should have been included and assessed, the hearing may be adjourned and the viewers directed to re-examine the lands affected and file an amended report; and that upon the filing of the amended report a new notice shall be given if other lands or other landowners are to be brought in.
The legislature knew that the lands which would be benefited by the ditch could not be determined with any degree of accuracy until a survey was made, and did not require the petitioners to describe *Page 302 
the benefited lands in the petition, but only the lands over which the ditch would pass. The statute contemplates that the engineer shall make his final report setting forth the nature and extent of the proposed improvement and all the details thereof as the basis for all future proceedings; and that thereafter the viewers, with this report as a basis, shall determine what lands will be affected or benefited by the construction of the improvement. If the claim of the relator were true, that all lands benefited are to be taken into account in determining the number of signers required upon the petition, it would make the validity of the petition depend upon matters which the petitioners could not be expected to know and which are not only to be ascertained and determined by others but are not to be so determined until after the petition has been presented and acted upon and large expenses have been incurred thereunder. We find nothing in the statute indicating any intention to create such a situation; and notwithstanding what may have been said in the case cited in considering the facts then before the court, we adhere to the construction placed upon the present statute in the original opinion.
The second point urged does not go to the jurisdiction and requires only brief consideration. The statute provides that if it appears at the hearing that benefited lands which should have been assessed have been omitted the matter is to be resubmitted to the viewers for a further report. The order shows that the viewers' report was referred back to them for further consideration and that they made an amended report, but evidently no additional lands were reported as benefited. The court approved and adopted this report. The ditch extends east and west and is about 17 miles long. The land along the west six or seven miles of the ditch next the outlet is nearly level. Along the remainder of the ditch the land rises toward the east giving a fall of two and one-half feet or more to the mile. The large area of land claimed to have been improperly omitted from the assessment lies to the east of the east end of the ditch and lies still higher. We find no evidence in the record which *Page 303 
will justify us in disturbing the conclusion of the viewers and of the trial court as to what lands will be benefited.
With this further explanation of the reasons for the decision the application for a reargument is denied.